Citation Nr: 1038267	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  05-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from April 2003, August 2003, and January 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge 
in September 2007.  A transcript of the hearing is of record.

This case was remanded by the Board in November 2007 for further 
development and is now ready for disposition.

As an initial matter, the Board observes that the Veteran was 
previously denied service connection for a low back disorder in 
February 1972.  However, evidence associated with the claims file 
since the issuance of such denial includes additional service 
treatment records and military hospital clinical records, which 
were received in December 2008.  Applicable regulations provide 
that, at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding paragraph (a) of 
the same section (which defines new and material evidence).  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant service 
department records.  38 C.F.R. 
§ 3.156(c)(1)(i)(2009).  In essence, the regulations provide that 
new and material evidence is not needed to reopen a previously 
denied claim when relevant service treatment records and/or any 
other relevant service department records are received after a 
prior final denial. 

In the instant case, the Board finds that the newly received 
military hospital clinical records relate to an in-service injury 
of the back, which is relevant to the Veteran's service-
connection claim.  Therefore, the newly received service 
treatment records fall within of the scope of 38 C.F.R. § 
3.156(c) and, as such, the Board will consider his claim of 
entitlement to service connection for a low back disorder on a de 
novo basis.

In its November 2007 remand, the Board requested another VA 
examination and opinion on the issue and, although it appears 
that such an opinion was obtained in March 2009, the VA 
examination report had not been associated with the claims file 
prior to the transfer of the case to the Board.  However, 
according to the most recent Supplemental Statement of the Case, 
the March 2009 VA examiner provided a positive nexus opinion and 
determined that the Veteran's "back condition is at least as 
likely as not the result of the crane injury" even though his 
"work history cannot be excluded from being a partial cause of 
his degenerative changes."  See March 2009 Supplemental 
Statement of the Case (referencing a March 2009 VA examination 
conducted in Durham, North Carolina).  Thus, after reviewing the 
totality of the evidence on file and given the decision below, a 
remand for a copy of the March 2009 VA examination would not be 
necessary. 

FINDING OF FACT

The Veteran's current low back disorder is causally related to an 
in-service injury. 

CONCLUSION OF LAW

A low back disorder was incurred in or aggravated by service.  38 
U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  

Service Connection

The Veteran in this case asserts that he initially injured his 
low back in a crane accident when he was stationed in Okinawa.  
See Hearing Transcript (T.) at p. 3, 5-6.  It is his assertion 
that this original injury is the cause of his current back 
disorder.  See T. at p. 5.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, an October 2004 VA examination revealed a diagnosis 
of "[c]hronic degenerative disk disease with disk herniations 
throughout the lumbosacral spine."  As such, the evidence 
demonstrates the existence of a current disability, meeting the 
first requirement for the establishment of service connection.  
See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a 
disease or injury incurred or aggravated during service, service 
treatment records demonstrate that, in November 1970, the Veteran 
sustained an injury when he "was caught between [the] 
counterbalance and frame of [a] crane."  Although the injury was 
predominantly characterized as blunt abdominal trauma, a review 
of recently submitted in-patient treatment records from the 
military hospital in Okinawa noted that he complained of both 
"severe back and abdominal pain."  According to the intake 
notes found within the clinical records, he was "crushed by [a] 
crane" and sustained an "inj[ury] to [the] back and abdomen."  
Thus, the evidence demonstrates an in-service injury or disease, 
fulfilling the second requirement for the establishment of 
service connection under Shedden.

However, it is acknowledged that post-service medical records 
reflect conflicting causes pertaining to the Veteran's currently 
diagnosed low back disorder.  For example, in October 2002, a 
Workers Compensation examiner determined that his lumbar spine 
disability was partially "due to his service-connected injury 
while in the U.S. Navy" and partially "due to a subsequent 
period of cumulative trauma over his 28 years of employment as a 
union carpenter."  Then, in December 2004, a VA examiner's 
addendum to an October 2004 VA examination determined that "it 
is less likely than not that any current low back disorder is 
causally related to" his in-service abdominal injury.  However, 
most recently, the Veteran's private physician issued a directly 
conflicting opinion in January 2007, finding that his 
"degenerative disc disease is at least as likely as not caused 
by or as a result of his 1970 crane injury and is a contributing 
factor to his numbness of the right leg."  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  However, the Board may not reject medical opinions based 
on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

For each of the three medical opinions rendered above, the 
examiner physically examined the Veteran and solicited a medical 
history.  In each instance, the Veteran reported that he had 
injured his back in a 1970 crane accident while stationed in 
Okinawa.  Moreover, in each instance, the examiner was made aware 
of the Veteran's post-service occupational history as a 
carpenter.  In weighing the medical opinions, therefore, the 
Board puts great emphasis on the rationale provided by the 
physician, and finds that the VA examiner's opinion in this case, 
which relied heavily on the fact that the service treatment 
records were silent for a low back disorder, to be less probative 
than the other opinions because in-patient clinical records from 
service that were later associated with the claims file confirmed 
a back injury as a result of the 1970 crane accident.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical evidence 
of record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998).  In determining that Veteran's service injury at 
least was partially the cause of his current degenerative disk 
disease (in the case of the October 2002 Workers Compensation 
examination) and "at least as likely as not" the cause of his 
current disability (in the case of the January 2007 private 
opinion), each of these examiners conducted a thorough 
evaluation, considered the Veteran's history of an in-service 
injury in conjunction with his employment history as a carpenter, 
and provided adequate analyses and explanations of the opinion 
rendered.  Therefore, the Board finds that these two favorable 
opinions, both of which accepted the Veteran's statements as to 
the incurrence of an in-service back injury, to be highly 
probative.  

In light of the discussion above, while the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.  Under the benefit of the doubt rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  

Given the competent medical evidence of record suggesting that 
the Veteran's currently diagnosed back disability is causally 
related to an in-service injury, and notwithstanding the 
differing opinions of record, the Board resolves doubt in the 
Veteran's favor and finds that the evidence supports the 
establishment of service connection for a low back disorder.  As 
such, his service-connection claim is granted.


ORDER

Service connection for a low back disorder is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


